IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DELLAREESE YOUNG,                          : No. 97 EM 2018
                                           :
                    Respondent             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
DAVID YOUNG,                               :
                                           :
                    Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 31st day of October, 2018, the Application for Extraordinary

Jurisdiction and King’s Bench Power is DENIED.